   Case: 1:20-cv-05241 Document #: 36 Filed: 10/23/20 Page 1 of 1 PageID #:6587




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


DECKERS OUTDOOR CORPORATION,
                                                    Case No. 20-cv-05241
                       Plaintiff,
                                                    Judge Charles R. Norgle
       v.
                                                    Magistrate Judge Heather M. McShain
CITGEETT OFFICIAL STORE, et al.,

                       Defendants.



                    NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Deckers

Outdoor Corporation (“Plaintiff”) hereby dismiss this action with prejudice as to the following

Defendant:

               Defendant Name                                        Line No.
                beautiful_diary                                        156


Dated this 23rd day of October 2020.       Respectfully submitted,


                                           /s/ RiKaleigh C. Johnson
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           RiKaleigh C. Johnson
                                           Martin F. Trainor
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080 / 312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           rjohnson@gbc.law
                                           mtrainor@gbc.law

                                           Counsel for Plaintiff Deckers Outdoor Corporation

                                              1
